EXHIBIT 10.72
MOVE, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
Optionee: Robert J. Krolik
Number Shares Subject to Option: 750,000
Exercise Price per Share: $2.21
Date of Grant: July 20, 2009
     1. Grant of Option. Move, Inc. (the “Company”) hereby grants to the
Optionee named above (the “Optionee”) a Non-Qualified Stock Option to purchase,
on the terms and conditions set forth in this agreement (this “Option
Agreement”), the number of shares indicated above of the Company’s $0.001 par
value common stock (the “Stock”), at the exercise price per share set forth
above (the “Option”). The Units are granted as an inducement award pursuant to
Nasdaq Marketplace Rule 4350(i)(1)(a)(iv) and are not granted under any
established plan of the Company. The Option is a non-qualified stock option that
is not intended to meet the requirements of an “incentive stock option” under
Section 422 of the Code.
     2. Definitions. The following words and phrases shall have the following
meanings:
     “Cause” shall have the meaning set forth in the Retention Agreement.
     “Change of Control” shall have the meaning set forth in the Retention
Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Option Agreement, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.
     “Committee” means the Company’s Management Development and Compensation
Committee.
     “Disability” shall have the meaning set forth in the Retention Agreement.
     “Fair Market Value” means, as of any date, the value of a share of the
Company’s Stock determined as follows: (a) if the Stock is then quoted on the
Nasdaq National Market, its closing price on the Nasdaq National Market on the
date of determination as reported in The Wall Street Journal; (b) if such Stock
is publicly traded and is then listed on a national securities exchange, its
closing price on the date of determination on the principal national securities
exchange on which the Stock is listed or admitted to trading as reported in The
Wall Street Journal; (c) if such Stock is publicly traded but is not

 



--------------------------------------------------------------------------------



 



quoted on the Nasdaq National Market nor listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices on
the date of determination as reported in The Wall Street Journal; or (c) if none
of the foregoing is applicable, by the Committee in good faith.
     “Retention Agreement” shall mean Optionee’s Executive Retention and
Severance Agreement dated as of June 30, 2009 (the “Retention Agreement”).
     “Termination Upon Change of Control” shall have the meaning set forth in
the Retention Agreement.
     “Termination in Absence of Change of Control” shall have the meaning set
forth in the Retention Agreement.
     3. Vesting of Option. The Options shall vest (become exercisable) in equal
quarterly installments over a forty-eight (48) month period beginning on
July 20, 2009, provided that Optionee is employed by the Company on each such
vesting date. Notwithstanding the foregoing vesting schedule, the Options shall
become fully vested and exercisable (i) immediately upon Optionee’s termination
of employment by reason of death or Disability, or (ii) immediately upon a
Change of Control, or (iii) immediately upon Termination in Absence of Change of
Control.
     4. Period of Option and Limitations on Right to Exercise. The term of the
Options will be for a period of ten years, expiring at 5:00 p.m., Pacific Time,
on the tenth anniversary of the Grant Date (the “Expiration Date”). To the
extent not previously exercised, the Options will lapse prior to the Expiration
Date upon the earliest to occur of the following circumstances:
     (a) Three months after the termination of Optionee’s employment for any
reason other than (i) by reason of Optionee’s death or Disability, (ii) a
Termination in Absence of Change of Control, (iii) a Termination Upon Change of
Control, or (iv) for Cause.
     (b) Twelve months after the termination of Optionee’s employment by reason
of Optionee’s death or Disability
     (c) Twelve months after the end of the transition period described in
Section 5.3 of the Retention Agreement (the “Transition Period”) or, if no such
Transition Period is requested, twelve months after the date of a Termination
Upon Change of Control or a Termination in Absence of Change of Control.
     (d) One month after the termination of Optionee’s employment for Cause.
The Committee may, prior to the lapse of the Options under the circumstances
described in subparagraphs (a), (b), (c) or (d) above, extend the time to
exercise the Options as determined by the Committee in writing. If Optionee
returns to employment with the

- 2 -



--------------------------------------------------------------------------------



 



Company during the designated post-termination exercise period, then Optionee
shall be restored to the status Optionee held prior to such termination but no
vesting credit will be earned for any period Optionee was not employed by the
Company. If Optionee or his or her beneficiary exercises an Option after
termination of employment, the Options may be exercised only with respect to the
Shares that were otherwise vested on Optionee’s termination of service,
including Options vested by acceleration under Section 3.
     5. Exercise of Option. The Options shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below). If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the Option.
Payment for such Shares shall be in (a) cash, (b) Shares previously acquired by
the purchaser, (c) Shares withheld from the Option, or (d) any combination
thereof, for the number of Shares specified in such written notice. The value of
Shares surrendered or withheld for this purpose shall be the Fair Market Value
as of the last trading day immediately prior to the exercise date. To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Options may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option Shares on behalf of Optionee and delivers cash sales proceeds to the
Company in payment of the exercise price.
     6. Beneficiary Designation. The Optionee may, in the manner determined by
the Committee, designate a beneficiary to exercise the rights of the Optionee
hereunder and to receive any distribution with respect to the Options upon the
Optionee’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights hereunder is subject to all terms and conditions of
this Option Agreement and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time provided the change or revocation is filed with the Company.
     7. Withholding. The Company has the authority and the right to deduct or
withhold, or require Optionee to remit to the employer, an amount sufficient to
satisfy federal, state, and local taxes (including Optionee’s FICA obligation)
required by law to be withheld with respect to any taxable event arising as a
result of the exercise of the Options. The Committee may permit in its sole
discretion the withholding requirement to be satisfied, in whole or in part, by
withholding from the Options shares of Stock having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as such officer establishes. The obligations of the Company under this Option
Agreement will be conditional on such payment or arrangements, and the Company
will,

- 3 -



--------------------------------------------------------------------------------



 



to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Optionee.
     8. Limitation of Rights. The Option does not confer to the Optionee or the
Optionee’s personal representative any rights of a shareholder of the Company
unless and until shares of Stock are in fact issued to such person in connection
with the exercise of the Option. Nothing in this Option Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Optionee’s service at any time, nor confer upon the Optionee any right to
continue in the service of the Company.
     9. Stock Reserve. The Company shall at all times during the term of this
Option Agreement reserve and keep available such number of shares of Stock as
will be sufficient to satisfy the requirements of this Option Agreement.
     10. Restrictions on Transfer and Pledge. No right or interest of Optionee
in the Options may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company, or shall be subject to any lien, obligation, or
liability of Optionee to any other party other than the Company. The Options are
not assignable or transferable by Optionee other than by will or the laws of
descent and distribution or pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to this Option;
provided, however, that the Committee may (but need not) permit other transfers.
The Options may be exercised during the lifetime of Optionee only by Optionee or
any permitted transferee.
     11. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
shares of Stock covered by the Options upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the exercise of the Options, the
Options may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
     12. Changes in Capital Structure. In the event of a nonreciprocal
transaction between the Company and its shareholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the Committee shall make such adjustments to the Option as it deems necessary,
in its sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Without limiting the foregoing, in the event of
a subdivision of the outstanding Stock (stock-split), a declaration of a
dividend payable in shares of Stock, or a combination or consolidation of the
outstanding Stock into a lesser number of shares of Stock, the shares of Stock
then subject to the Option shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.

- 4 -



--------------------------------------------------------------------------------



 



     13. Successors. This Option Agreement shall be binding upon any successor
of the Company, in accordance with the terms of this Option Agreement.
     14. Severability. If any one or more of the provisions contained in this
Option Agreement are invalid, illegal or unenforceable, the other provisions of
this Option Agreement will be construed and enforced as if the invalid, illegal
or unenforceable provision had never been included.
     15. Notice. Notices and communications under this Option Agreement must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to Move, Inc., 30700 Russell Ranch Road, Westlake
Village, CA 91362, Attn: General Counsel, or any other address designated by the
Company in a written notice to the Optionee. Notices to the Optionee will be
directed to the address of the Optionee then currently on file with the Company,
or at any other address given by the Optionee in a written notice to the
Company.
     16. Arbitration. Any claim, dispute or controversy arising out of this
Option Agreement, the interpretation, validity or enforceability of this Option
Agreement or the alleged breach thereof shall be submitted by the parties to
binding arbitration by the American Arbitration Association. The site of the
arbitration proceeding shall be in Los Angeles County, California, or another
location mutually agreed to by the parties.
     17. Amendment and Modification. This Option Agreement may be amended or
modified only by a writing signed by both parties hereto.
     18. Governing Law. This Option Agreement is governed by and will be
construed in accordance with the laws of the State of California.
     IN WITNESS WHEREOF, Move, Inc., acting by and through its duly authorized
officers, has caused this Option Agreement to be executed, and the Optionee has
executed this Option Agreement, all as of the day and year first above written.

         
MOVE, INC.:
  OPTIONEE:    
 
       
By: /s/ James S. Caulfield
 
Name: James S. Caulfield
  /s/ Robert J. Krolik
 
Robert J. Krolik    
Title: EVP, General Counsel & Secretary
       

- 5 -